Citation Nr: 0209025	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1994, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that denied the veteran's claim of 
entitlement to service connection for hearing loss.  A Board 
decision dated October 1998 remanded this issue for further 
development, and, that further development having been 
completed, this claim now returns to the Board.

The Board notes that the veteran submitted a request, 
received in June 2002, for an increase in his evaluation for 
his service-connected diabetes, and also for service 
connection for depression secondary to his service connected 
diabetes.  As these claims have yet to be adjudicated, they 
are referred to the RO for appropriate action.


FINDING OF FACT

No competent medical evidence has been submitted which 
indicates that any hearing loss the veteran currently suffers 
from was incurred in, or aggravated by, service.  Defective 
hearing was first noted years post service and has not been 
related to any inservice occurrence of event.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 1997 rating 
action, and were provided a Statement of the Case dated June 
1997, and two Supplemental Statements of the Case dated 
February 1998 and October 1999, as well as a Board Remand 
dated October 1998.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded an examination 
during the course of this claim, dated August 1999.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there are additional records that could 
or should be obtained.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
certain conditions, such as sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is bound by the definition of hearing loss as to 
the determination of what amount of hearing loss constitutes 
a disability.  38 CFR § 3.385.  This regulation states that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran's service medical records contain numerous 
reports of audiological evaluation.

On the authorized audiological evaluation in April 1976, the 
veteran's entrance examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
-
0
LEFT
20
20
10
-
0


On the authorized audiological evaluation in September 1979, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
5
LEFT
10
15
10
5
5

However, this evaluation is marked as invalid; no reason is 
given for that notation.

On periodic examination in January 1981, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
0
LEFT
15
15
0
5
5


On the authorized audiological evaluation in April 1982, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
10
20
15
5
10


On the authorized audiological evaluation in June 1983, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
5
10
0
0
0


On the authorized audiological evaluation in June 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
0
0
LEFT
0
0
0
5
0


On the authorized audiological evaluation in June 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
0
5
LEFT
10
20
15
0
0


On the authorized audiological evaluation in June 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
0
LEFT
10
20
15
5
5


On the authorized periodical examination in June 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
0
LEFT
15
20
10
5
0


On the authorized audiological evaluation in April 1987, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
5
LEFT
10
20
5
5
5


On the authorized audiological evaluation in June 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
0
0
LEFT
20
20
10
10
10


On the authorized audiological evaluation in May 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
5
0
LEFT
10
25
5
5
5


On the authorized audiological evaluation in June 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
5
0
LEFT
10
25
5
5
5


On the periodic examination in May 1990, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
10
25
10
5
5


On the authorized audiological evaluation on May 29, 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
0
LEFT
45
60
45
50
45


The veteran was retested on June 4, 1990.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
5
LEFT
10
25
10
5
5


On the authorized VA audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
30
20
LEFT
25
35
25
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The veteran was diagnosed with hearing within normal limits 
to mild sensorineural hearing loss 250-8000 Hz in the right 
and left ears.  The examiner noted that the veteran reported 
an intermittent bilateral high-pitched whining type of 
tinnitus that occurs more often in the left ear, and may have 
occurred prior to service.  

The examiner indicated that she had reviewed the veteran's 
claims file.  She indicated that the audiometric 
configuration of this evaluation was not typically associated 
with middle ear disease or noise exposure.  She noted a 
hearing loss examination dated May 1990 showed hearing loss, 
but on retest in June 1990, hearing was within normal limits 
in both ears.  The examiner noted that this was the last 
hearing test in the file, and opined that is was less likely 
as not that the May 1990 test was a first manifestation of 
hearing pathology, or that any documented hearing related 
condition is related to symptoms or signs the veteran may 
have had in service.  She indicated that it was more likely 
that the May 1990 test was an error either on the part of the 
tester or the veteran.     

The Board notes that it appears that some of the veteran's 
service medical records may be missing.  Although efforts 
have been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, has been unable to obtain 
a copy of the veteran's separation examination.  (It is 
possible that such an examination was waived by the veteran 
at the time of separation.)  The Board realizes in cases such 
as these, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind.
                                                                          
Taking into account all evidence, the Board finds that 
service connection is not warranted for hearing loss.  In 
this regard, the Board notes the numerous audiological 
examinations that the veteran received throughout his period 
of service, none of which, with the exception of his May 29, 
1990 examination, differ significantly from his entrance 
audiological examination of April 1976.  The veteran's high 
readings in the left ear during his May 1990 examination are 
noted, however, the Board also notes the opinion of the 
August 1999 examiner, who found that it was more likely than 
not that the May 1990 test was an error.  The examiner's 
findings are supported by the June 1990 test, conducted very 
shortly after the May 1990 test, which found the veteran's 
hearing to be within normal limits.  Therefore, the Board 
considers the findings of the May 1990 test to be in error.

Further, as noted above, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The Board notes that none of the veteran's hearing loss 
evaluations in service meet the definition of a disability, 
under VA regulations.  Moreover, defective hearing is not 
clinically established in those records without regard to the 
VA criteria.  No reading of record meets that definition of 
hearing loss other than the May 1990 examination which the 
Board found invalid for the reasons above, and the August 
1999 report of examination, almost 5 years after the 
veteran's discharge from service.  Further, no competent 
medical evidence has been submitted linking the veteran's 
current slight hearing loss disability to service, or 
indicating that it manifested to a compensable year within a 
year of service.  The August 1999 VA examiner indicated that 
it was less likely than not that any documented hearing 
related condition of the veteran's is related to symptoms or 
signs he may have had in service.  As such, with no evidence 
linking any current hearing loss the veteran has to service, 
the Board finds that the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

